PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 8,534,297
Issue Date: 17 Sep 2013
Application No. 13/393,127
Filing or 371(c) Date: 28 Feb 2012
For: Method of Testing Moisture Retention of Tobacco

:
:
:
:	DECISION ON PETITION
:
:


This is a decision on the renewed petition under 37 CFR 1.378 filed August 23, 2021, to accept the unintentionally delayed payment of a maintenance fee for the above-identified patent.

The renewed petition under 37 CFR 1.378 is GRANTED.

A maintenance fee payment is required in a patent at 3.5 years, 7.5-years, and 11.5 years from the date of issuance. The above-identified patent issued on September 17, 2013. The grace period for paying the maintenance fee due at 3.5 years expired on September 18, 2017. 

On March 16, 2021, petitioner submitted a petition under 37 CFR 1.378(b), accompanied by the $2000 maintenance fee due at 3.5 years, a $2100 petition fee, an authorization to charge the Deposit Account for the 7.5-year maintenance fee, and the Declaration of Chinese Patent Attorney, Mingwei Yu, regarding the extended period of delay. On July 30, 2021, the Office issued a decision dismissing the petition and requiring additional information as to whether the delay was unintentional. 

On August 23, 2021, petitioner filed the present renewed petition, accompanied by a statement by Attorney Mingwei Yu, explaining the facts surrounding the delay in timely paying the maintenance fee to the filing a grantable petition under 37 CFR 1.378(b). Mingwei Yu’s statement supports a conclusion that the entire period of delay was unintentional.

Petitioner has satisfied the requirements to accept the delayed payment of the maintenance fee under 37 CFR 1.378(b). Petitioner submitted the required maintenance fee, petition fee, and statement of unintentional delay. Additionally, petitioner provided additional information to support a conclusion that the entire delay was unintentional.  



Questions regarding this decision may be directed to the undersigned at (571) 272-3211.

/CHRISTINA T DONNELL/Attorney Advisor, OPET